Plb Cubiam.
The above case is before this court upon a rule to shotv cause why a writ of mandamus should not issue against W. Homer Axford, director of streets and public improvements of the city of Bayonne, and the city of Bayonne, to issue to the relators a permit for the construction of a building to be used for dwelling and store purposes on a tract of land owned by them, located on the southeast corner of Humphreys avenue and West Fourth street, in the city of Bayonne. The deed for the property contains no covenants or restrictions which would forbid the erection of the building desired upon the premises. The refusal of the building inspector to grant the permit is based upon section 527 of the building code of the city of Bayonne, which prohibits the erection in the district in which the lauds of the relators are located of a building to be used for store purposes. The relators below appealed to the board of commissioners of the city of Bayonne from the refusal of the building inspector to> grant the permit. *668After the hearing the commissioners affirmed the building inspector’s ruling.
• An examination of section 527‘of the building code-of the city of Bayonne discloses that it requires the maintenance of the section in which the relators’ property is located as a 'residential section. The present case falls clearty within the decisions in Ignaciunas v. Risley, 2 N. J. Adv. R. 852, and Plaza Apartment Hotel Corporation v. Hague, 2 Id. 1625, and other case of like import.
A peremptory writ of mandamus will be awarded. The defendants may apply, if they desire to appeal, for an order moulding the pleadings.